UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
ACE American Insurance Company a/s/o
Mr. and Mrs. Shulman,
19 Civ.
Plaintiff,
FRCP RULE 7.1
- against - DISCLOSURE STATEMENT
Michael Cacaro,
Defendant
x

 

NOW comes plaintiff, Ace American insurance Company a/s/o Mr. and Mrs.
Shulman, and submits its Disclosure Statement pursuant to F.R .Civ.P, Rule 7.1.

Chubb Group of Insurance Companies is the parent company of Ace American
Insurance Company and is a publicly traded company.
Dated: New York, New York

January f, 2019

115-1496

CASEY & BARNETT LLC

ae
By: [AZ

Gregory'G. Barnett

305 Broadway, Suite 1202
New York, New York 10007
(212) 286-0225
